Title: To George Washington from George Clinton, 17 June 1780
From: Clinton, George
To: Washington, George



Dr sir,
Poghkeepsie [N.Y.] 17th June. 1780.

I am this Moment favoured with your Excellencys Dispatches of the 15th Instant, accompanied by a Letter from Major Genl Howe, in consequence of which I have Ordered a detachment of 800 of the Militia of this State most contiguous to the posts in the Highlands to March and join him with the utmost expedition—I have also Issued a General Impress Warrant to Collo. Hay for all the Teams in Dutchess, Ulster, the North end of Orange and in the Mannor of Livingston in Albany County, for forwarding the necessary supplies of provision and removing the public Stores if Necessary.
Your Excellencys Letter of the 10th Instant addressed to Lieut. Govr Cortlandt was handed to me on the 12th and the Orders which it inclosed to Brigr Genl Clinton was immediately forwarded to him by Express with directions to make every possible exertion to accellerate the March of his Brigade to West point, (Gaansevoorts Regiment which was detached as an escort to provision for Fort Schuyler excepted until that service should be performed.).
On the 16th Instant I did myself the Honor of writing to your Excellency, informing of the above and inclosing a Copy of a Letter from my Brother dated the 14th acknowledging the receipt of your Excellencys Orders &ca, I have only to add that I was yesterday informed (tho not Officially) by a Gentleman that left Albany the Day before that every effort was making to expedite the March of Genl Clintons Brigade to West Point and that even Gaansevoorts Regt which was at the greatest distance was expected to arive at Schenectady last night. I have the Honor to be with the Most perfect Respect and Esteem, Dr sir, Your most Obedient servant

Geo: Clinton


P.S. I mean to return to Kingston on Monday.

